PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/779,146
Filing Date: 25 May 2018
Appellant(s): ZHAO et al.



__________________
David Burns
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 6095367) (hereinafter Blair).

Regarding Claim 1

	Blair teaches a composite pressure vessel assembly (Fig. 3-5) comprising: a first vessel (16) including a first liner (28) defining a first chamber, and a first mid-layer (shown, for example at 36 and 38) substantially enveloping the first liner; a second vessel (18) including a second liner (28) defining a second chamber, and a second mid-layer (shown for example at 36 and 38) substantially enveloping the second liner, and wherein the first and second vessels are aligned side-by-side with a portion of the first mid-layer in contact with a portion of the second mid-layer (Fig. 5); and an outer layer (i.e. the outermost portion of webbing which can be seen in Fig. 3, shown for example at 54 and 56 in Fig. 4) being in contact with and substantially enveloping the first and second mid-layers except for the portions of the first and second mid-layers which are in contact with each other, as can be seen in the figures (Col. 6, Ln. 36-56 and Col. 7, Ln. 7-18).


(2) Response to Argument
	Appellant argues that Blair et al. (US 6095367) (hereinafter Blair) does not teach a first mid-layer and an outer layer. The Examiner respectfully disagrees.
	Blair teaches in a method of manufacturing their pressure vessel (see Col. 8, Ln. 36 – Col. 9, Ln. 22). Specifically Blair teaches the liner is placed about a mandrel and then overwrapped by a composite material (i.e. creating a mid-layer that substantially envelops the liner) (Col. 8. Ln. 64-67) which creates a cell. The cells are then positioned adjacent one another (see Fig 3) and the cells are overwrapped by a composite web (i.e. an outer layer in contact with and substantially enveloping a first and second mid-layer – See Fig, 3) (Col. 9, Ln. 6-12). As such, while Fig. 4 of Blair does not distinctly show the mid and outer layers, through the method of manufacturing the pressure vessel taught by Blair, it is clear that Blair teaches both mid-layer(s) and an outer layer as claimed by the Appellant. This also renders moot the Appellant’s argument that the outer wall (26) does not include layers, as Blair teaches the method of forming the outer wall includes multiple steps of layering wall materials.
Further, the Appellant is claiming mid-layers “substantially enveloping” the liners and the outer layer “substantially enveloping” the first and second mid-layers. The phrase “substantially enveloping” is not defined in the specification. As such, a mid-layer that is covering a significant portion of the liner could be considered to be “substantially enveloping” the liner. For example, Blair teaches the portions 36 and 38 are “generally quarter-cylindrical” walls and the combination of portions 36 and 38 would create a generally semi-cylindrical wall, which alone covers a significant portion of the liner (28).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733   
                                                                                                                                                                                                     
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.